This is an original action in this court to review an award of the State Industrial Commission made on the 31st day of March, 1927, wherein the petitioner was ordered and directed to pay to the respondent, Charles B. Williams, the sum of $234 for temporary total disability resulting from an accidental injury received by him in the course of his employment with the petitioner herein.
The petition to review was filed in this court on the 20th day of April, 1927. The answer of the respondent, Charles B. Williams, was filed in this court May 3, 1927, and under Rule 5 of the rules prescribed by this court governing the commencement and trials of actions for the purpose of reviewing awards or decisions of the Industrial Commission under the Workmen's Compensation Law, the time in which petitioner had to file brief expired May 23, 1927. No briefs have been filed by the petitioner in this cause, and the respondent, Williams, has filed herein his motion to dismiss the action for want of prosecution. Under Rule 8 of said rules, actions to review the awards of the State Industrial Commission cannot be dismissed, without a full hearing, upon any ground except that the petition required by Rule 1 was not filed within the time required by law.
Under Rule 4 of said rules such actions shall be set for hearing 35 days after the filing of the answer required. This time having passed, we therefore proceed to hear and determine this cause upon its merits.
We have examined the transcript filed in this action, reviewed the evidence heard by the Commission, as set out in the transcript and the award, together with the petition for review, and find there is competent evidence before the Commission sufficient to support their findings of fact upon which the award was made. Under the rules governing this status of the case as laid down in the case of Hidden Treasure Coal Co. et al. v. Urist et al., 112 Okla. 245, 240 P. 640, the decision of the State Industrial Commission as to all matters of fact is final where there is any competent evidence tending to support the findings. See, also, Rock Island Coal Mining Co. v. U.S. Fidelity  Guaranty Co. et al., 112 Okla. 250,240 P. 635.
We are therefore of the opinion that the award of the State Industrial Commission was correct, and that the same should be upheld, and the prayer of the petitioner to set aside the award is denied.